People v Cordero (2017 NY Slip Op 08466)





People v Cordero


2017 NY Slip Op 08466


Decided on December 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2017

Gische, J.P., Kapnick, Oing, Moulton, JJ.


5110 2687/12

[*1]The People of the State of New York, Respondent,
vThomas Cordero, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Joseph M. Nursey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered June 11, 2013, convicting defendant, after a jury trial, of attempted robbery in the second and third degrees and assault in the third degree, and sentencing him,, as a second felony offender, to an aggregate term of 5 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 349 [2007]). There is no basis for disturbing the jury's credibility determinations. The jury reasonably believed that defendant intended to forcibly take the victim's property when he hit the victim in the head and immediately grabbed at his pocket (see People Gordon, 23 NY3d 643, 650 [2014]; Matter of Vere C., 183 AD2d 428, 429 [1st Dept 1992]).
There was also ample proof of physical injury, because the victim testified that due to the severe pain in his mouth, it was difficult for him to open his mouth for two days, and he could not eat during that time (see e.g. People v Medina, 139 AD3d 460, 460 [1st Dept 2016], lv denied 28 NY3d 933 [2016]; People v Mullings, 105 AD3d 407, 408 [1st Dept 2013], lv denied 21 NY3d 945 [2013]). The statutory element of "substantial pain" may be satisfied by relatively minor injuries causing moderate, but "more than slight or trivial pain" (see People v Chiddick, 8 NY3d 445, 447 [2007]), even in the absence of any medical treatment (see People v Guidice, 83 NY2d 630, 636 [1994]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2017
CLERK